DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
                                                                   Status of Claims 
Claim(s) 1-9, 11-13, 16-19 and 21 are pending in the application. Claim 10 has been canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 11, 19 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mombo-Caristan (US 5603853).
As Per Claim 1, Mombo-Caristan discloses a method of joining two materials [abstract], comprising the steps of: 
welding a side surface [Fig. 16, #40] of a first material [Fig. 16, #30] to a top surface [Fig. 16, #100] of a second material [Fig. 16, #32] with a laser beam [Fig. 12, #72], the side surface [Fig. 16, #100] 
 the welding step including oscillating the laser beam while moving the laser beam laterally along the interface between the side surface of the first material and the top surface of the second material. [Col. 12, Lines 54-60; “…FIG. 5C illustrates an oscillating beam path 124 of travel 124 where the beam 34 oscillates relative to the Y-Z axes as it travels longitudinally in the Y direction; e.g. along the interface 48 of the sheets 30 & 32, such as for controlling or varying energy input into the sheets 30 & 32 during welding…”]
As Per Claim 2, Mombo-Caristan discloses wherein the oscillating step includes moving the laser beam in at least two different directions. [Col. 12, Lines 54-58; “…FIG. 5C illustrates an oscillating beam path 124 of travel 124 where the beam 34 oscillates relative to the Y-Z axes as it travels longitudinally in the Y direction…”] 
As Per Claim 3, Mombo-Caristan discloses wherein the oscillating step includes moving the laser beam along at least two of a x-axis, a y-axis, and a z-axis. [Col. 12, Lines 54-58; “…FIG. 5C illustrates an oscillating beam path 124 of travel 124 where the beam 34 oscillates relative to the Y-Z axes as it travels longitudinally in the Y direction…”]
As Per Claim 5, Mombo-Caristan discloses wherein the oscillating step includes moving the laser beam at an angle [Fig. 12, #72; also see “During welding, the beam is preferably acutely angled relative to the plane of the overlap or interface and is directed toward the plane of the overlap interface” col. 5 lines 11-15] relative to the interface [Fig. 12, #48] between the first material and the second material. [Fig. 10, #190 & #192]
As Per Claim 8, Mombo-Caristan discloses wherein the welding step includes continuously oscillating the laser beam while continuously moving the laser beam laterally along the interface to form a fillet joint between the side surface of the first material and the top surface of the second material. [Col. 12, Lines 55-64; “…FIG. 5C illustrates an oscillating beam path 124 of travel 124 where the beam 34 oscillates relative to the Y-Z axes as it travels longitudinally in the Y direction; e.g. along the interface 48 of the sheets 30 & 32, such as for controlling or varying energy input into the sheets 30 & 32 during welding…”; “continuous laser welding apparatus for continuously lap welding a pair of sheets” col. 5 lines 46-48; also see “” col. 6 lines 60-61].
As Per Claim 9, Mombo-Caristan wherein at least a portion of the interface [Fig. 16, #48] between the first material [Fig. 16, #30] and the second material [Fig. 16, #40]  is curved or bent [Fig. 16, #48].
As Per Claim 11, Mombo-Caristan discloses wherein each material is steel. [Claim 63; “…both sheets are constructed of galvanized steel coated with zinc at least on the surfaces that face each other in the region where the sheets are overlapped with each other….”]
As Per Claim 19, Mombo-Caristan discloses setting laser welding parameters of the laser beam prior to the welding step, the laser welding parameters including energy or power level provided to the laser beam [Col. 12, Lines 55-62; “…such as for controlling or varying energy input into the sheets 30 & 32 during welding….”]
As Per Claim 21, Mombo-Caristan discloses the location of the side surface of the first material relative to the top surface of the second material varies by up to 0.5 mm. [Col. 4, Lines 53-57; “…Preferably, the gap created between the sheets in the region of overlap is no greater than about 0.10 millimeters, is preferably less than about 10% of sheet thickness and is typically about 0.05 millimeters or less…”  the claim recites “up to 0.5mm”. Thus, any distance that is within the range of 0 mm to 0.5 mm would fall within the range recited, thus reading on the claim limitation. [refer to MPEP 2131.03]] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 13 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan (US 5603853) in view of Costin (US 5990444)
As Per Claim 4, Mombo-Caristan discloses all limitations of the invention except wherein the oscillating step includes moving the laser beam along the x-axis and the y-axis, and an oscillation 
Costin, much like, Mombo-Caristan, pertains to a laser method [abstract] 
Costin discloses wherein the oscillating step includes moving the laser beam along the x-axis and the y-axis, [Col. 7, Lines 19-25 “…The amplitude "A" of the oscillation is preferably within the range from about 0.1 mm to about 2.5 mm, and more preferably from about 0.5 mm to about 1.5 mm. Using the preferred laser system of FIG. 1, the laser beam can be oscillated by controlling the movements of the x-axis mirror 13 and y-axis mirror 17. Other means can also be used to oscillate the laser beam….”], and an oscillation amplitude of the laser beam [Fig. 3, #A] along the x axis is different from an oscillation amplitude of the laser beam along the y axis [Fig. 3; as it can be clearly seen in the graph, the amplitude is varying across both axis (X & Y)].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Costin to further include wherein the oscillating step includes moving the laser beam along the x-axis and the y-axis, and an oscillation amplitude of the laser beam along the x axis is different from an oscillation amplitude of the laser beam along the y axis to facilitate precise laser irradiation on the workpeice.   
As Per Claim 6, Mombo-Caristan discloses all limitations of the invention except the step of changing an oscillation amplitude of the laser beam while moving the laser beam laterally along the interface the first material and the second material. 
Costin, much like, Mombo-Caristan, pertains to a laser method [abstract] 
Costin discloses changing an oscillation amplitude. [Col. 7, Lines 19-25 “…The amplitude "A" of the oscillation is preferably within the range from about 0.1 mm to about 2.5 mm, and more preferably from about 0.5 mm to about 1.5 mm. Using the preferred laser system of FIG. 1, the laser beam can be 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Costin to further include the step of changing an oscillation amplitude of the laser beam while moving the laser beam laterally along the interface the first material and the second material to facilitate precise laser irradiation on the workpeice.   
As Per Claim 13, Mombo-Caristan discloses wherein each material is steel [Claim 63; “…both sheets are constructed of galvanized steel coated with zinc at least on the surfaces that face each other in the region where the sheets are overlapped with each other….”];
 at least a portion of the interface [Fig. 16, #48] between the first material and the second material [Fig. 16 #30 & #32] is curved or bent [Fig. 16, #48];

    PNG
    media_image1.png
    666
    692
    media_image1.png
    Greyscale


the oscillating step includes changing at least one of the oscillation amplitudes of the laser beam while moving the laser beam laterally along the interface between the first material and the second material; and 
the welding step includes continuously oscillating the laser beam while continuously moving the laser beam [Fig. 12, #72] laterally along the interface [Fig. 12, #48] to form a fillet joint [Fig. 12, #110] between the side surface [Fig. 12, #40] of the first material [Fig. 12, #190] and the top surface [Fig. 12, #44] of the second material [Fig. 12, #192].
Mombo-Caristan does not discloses the oscillating step includes moving the laser beam along a x-axis and a y-axis; and
 an oscillation amplitude of the laser beam along the x-axis is different from an oscillation amplitude of the laser beam along the y-axis;
Costin, much like, Mombo-Caristan, pertains to a laser method [abstract] 
Costin discloses wherein the oscillating step includes moving the laser beam along the x-axis and the y-axis, [Col. 7, Lines 19-25 “…The amplitude "A" of the oscillation is preferably within the range from about 0.1 mm to about 2.5 mm, and more preferably from about 0.5 mm to about 1.5 mm. Using the preferred laser system of FIG. 1, the laser beam can be oscillated by controlling the movements of the x-axis mirror 13 and y-axis mirror 17. Other means can also be used to oscillate the laser beam….”], and an oscillation amplitude of the laser beam [Fig. 3, #A] along the x axis is different from an oscillation amplitude of the laser beam along the y axis [Fig. 3; as it can be clearly seen in the graph, the amplitude is varying across both axis (X & Y)].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Costin 
As Per Claim 16, Mombo-Caristan discloses all limitations of the invention except wherein an oscillation amplitude of the laser beam along an x-axis is different from an oscillation amplitude of the laser beam along a y- axis.
Costin, much like, Mombo-Caristan, pertains to a laser method [abstract] 
Costin discloses an oscillation amplitude of the laser beam [Fig. 3, #A] along the x axis is different from an oscillation amplitude of the laser beam along the y axis [Fig. 3; as it can be clearly seen in the graph, the amplitude is varying across both axis (X & Y)].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Costin to further include an oscillation amplitude of the laser beam along an x-axis is different from an oscillation amplitude of the laser beam along a y- axis facilitate precise laser irradiation on the workpeice.   
As Per Claim 17, Mombo-Caristan discloses wherein the welding step includes forming a fillet joint [Fig. 12, #110] between the side surface [Fig. 12, #40] of the first material [Fig. 12, #190] and the top surface [Fig. 12, #44] of the second material [Fig. 12, #192], the fillet joint has a width [Fig. 12, #A below], and the width [Fig. 12, #A below] of the fillet joint [Fig. 12, #110].
Mombo-Caristan does not disclose oscillating the amplitude of the laser beam.
Costin, much like, Mombo-Caristan, pertains to a laser method [abstract] 
Costin discloses oscillating the amplitude of the laser beam. [Col. 7, Lines 19-25 “…The amplitude "A" of the oscillation is preferably within the range from about 0.1 mm to about 2.5 mm, and more preferably from about 0.5 mm to about 1.5 mm. Using the preferred laser system of FIG. 1, the 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Costin to further include oscillating the amplitude of the laser beam to facilitate precise laser irradiation on the work piece.    
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan (US 5603853) in view of Hiyama (US 3681564) 
As Per Claim 7, Mombo-Caristan discloses all limitations of the invention except, wherein the oscillating step includes moving the laser beam in a "figure 8" pattern while moving the laser beam laterally along the interface between the first material and the second material.
Hiyama, much like Mombo-Caristan, pertains to an oscillating arc welding method and apparatus. [abstract] 
Hiyama discloses moving the laser beam in a “figure 8” pattern. [abstract; “…method of operating an apparatus for automatic arc welding with the welding head oscillating to form figure eight patterns…”]
Hiyama discloses the benefits of moving the laser beam in a “figure 8” pattern in that it carrys out fillet welds easily with the production of better-appearance beads. [Col. 1, Lines 31-38] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Hiyama to further include wherein the oscillating step includes moving the laser beam in a "figure 8" pattern while moving the laser beam laterally along the interface between the first material and the second material to form better-appearance beads. [Col. 1, Lines 31-38]
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan (US 5603853) in view of Chen (US 2004/0065406)  
As Per Claim 18, Mombo-Caristan discloses all limitations of the invention except wherein an oscillation amplitude of the laser beam is set to compensate for trim edge tolerances of the side surface of the first material and/or the top surface of the second material of +/- 0.5 mm.
Chen, much like Mombo-Caristan, pertains to a method for machining workpieces by means of a laser beam. [abstract]
Chen discloses the laser beam is set to compensate for edge tolerances. [Par. 30; “…the top side of the workpieces 4 a film 14 which is transparent to the laser beam and has a thickness of approximately 0.2 to 1 mm and via which tolerance compensation and pressure balancing is achieved after the firm compression of the workpieces 4, 5 between the upper pressure plate 3 such that the contact pressure required during machining can act on all the workpieces….”]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser beam as taught by Mombo-Caristan in view of the laser beam as taught by Chen to further include wherein an oscillation amplitude of the laser beam is set to compensate for trim edge tolerances the side surface of the first material and/or the top surface of the second material of +/- 0.5 mm to ensure precise laser irradiation onto the workpieces. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan (US 5603853) in view of Larsson (US 6854632)
As Per Claim 12, Mombo-Caristan discloses all limitations of the invention except including the step of trimming at least one of the materials to form the respective surface before the welding step. 
Larsson, much like Mombo-Caristan, pertains to a welding apparatus. [abstract] 
Larsson discloses including the step of trimming at least one of the materials to form the respective surface before the welding step. [Col. 5, Lines 56-60; “…In view of fact that satisfactory laser 
Larsson discloses the benefits of trimming in that it ensures the work pieces are within acceptable tolerance ranges without have to be subjected to any external treatments. [Col. 3, Lines 5-12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding apparatus as taught by Mombo-Caristan in view of the milling unit as taught by Larsson to further include the step of trimming at least one of the materials to form the respective surface before the welding step to ensure the work pieces are within acceptable tolerance ranges without have to be subjected to any external treatments. [Col. 3, Lines 5-12]
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but are not found persuasive. 
Applicant asserts that the side surface of the first material does not extend perpendicular to the top surface of the second material.
The examiner respectfully disagrees. As clearly shown in Figure 16 (reproduced below), a side surface (40) of the first material (30) is perpendicular to the top surface (100) of the second material (32).  The examiner would also like to point out that according to applicant’s specification, the drawings are nearly identical (also reproduced below as Fig. 1A), with regards to showing a side surface perpendicular to a top surface.

    PNG
    media_image2.png
    340
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    632
    media_image3.png
    Greyscale

Applicant further asserts that the distance, e, between sheets 30 & 32 is located between two surfaces that extend parallel to one another and that there is no variation in the location of the side surface relative to the top surface of the sheet 32, without evidence. 
The examiner respectfully disagrees. Nowhere in the reference does it state that the distance is between the two surfaces that extend parallel to one another and instead explicitly states that “…If the edge of either sheet or both sheets have burrs from processing, such as during slitting, cutting, or blanking the sheet edges, the sheets can be overlapped such that any burrs space one sheet apart from 
Furthermore, as clearly depicted in Fig. 16, there is a clear variation of the location of the side surface 40 on material 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726